OFFICE   OF THE ATTORNEY       GENERAL    OF TEXAS

-.
         OROVCR     SELLERS
                                          Nrii#%~      1946
.-1      *Tro”“ri    EmmAI.




      Hon. L. A. wooas
      stat* Suporlntondont        oi Publla    fnatruotion
      Austin, Texas
      ~e6r or.      w00a8:



             Tour reoent      ooxuouniostioa   to th
                   "During the aummor or
             oi the 1944-45 aohool term
             of Coleman and R
             rirty per 0ent t
             on8 year only.
                                                              o a droreaaa    In
                                                               aaoredlted   high
                                                              t befors the beginning
                                                               to ralaa the tax rate
                                                              d let the valuations
                                                               19&-45 aotlon.       I
                                                       from your offioe   eatablIshIng
                                                       tha aaaeaaedvaluations      and
                                                     Iot In relation    to the ultimate
                                                    alpa as it applies to Art1019
                                               ph 2 oi thr Rural Aid Law."
                                    70~    00t8i6m08tion,   we raqueated 0r YOW
                                     Inrormstlon.     This haa been furnished   by
                                     ounty Superintendent    0r Coleman County.
                                 I, your Mr. A. B. Martin reeds as follows:
                     "In replying to your roqueat of Maroh 4 ror InrormatIon
              regarding the taluatlona   of the Talpa Sohool Matrlot   #O,
              rlrat I must say that the Telpa DIatrIot is an Iddependent
              District   Instoed or a oonmon.
                    "The Talpa Board of Trustees,    after an eleotion  was
              held and oerrled to raise the rata from $1.00 to $1.50, dis-
              missed their assessor-oollsotor     and authorized  the oounty
                                                                                  450


Eon. L. A. Woods - Paga 2

         assessor-oollootor to assess and oollrot Umlr lohool tax on
         the basis of oounty +aluatlona and at the #l.50 rat..
               Vhr  amount of tax ralaod by tha prior tax system on
         the prior  valuations  amountrd to #11,65~.1?k (lOO$ oollrotIona)
         Tha &mount ot tax to br rollroted   this year et the $1.50 rate
         but with tha rrduoad valuations   la #ll,953.65   (100% oollootlona)
         IOU oan ass that tha rhaagr has reSultad in a alight lnorraao
         in the refonue of this year otor that of last year.      Tha aohool
         also saves the rxtra lxprnaa ot the laaeaaIng and eollaotlng.
              “Should you need further    Information,    I shell   be p*lad to
         furnish It.’
          The Talpa Independent Sohool Dlatrlot wea originally oreated In
    1923 by a spoolal mot, known as E. 8. Mo.‘293, Chapter 13, p. 59,
    Speolal Laws, 38th Lagialatura,  Regular Session.
          The aeoond aragra h oi Seotlon 2 of Art. I oi 5. B. lb7,
    Chapter 361, 49t.E Lag16 Peture , 1945, Regular Sosalon, oommonly known
    as the ourrent Rural Aid Law, prwldra     as follows:
         11 *lo aohool dlatrlot     will be lllglble fcis aid under tha
.        protIaIona  of this Aat whloh has raduord Its tax rate wIthIn
         the two years lnnnedlatrly praredIng the year ior whIoh aid la
         appllad ror hrroundar or uhloh has rodmod      Its  tax valuation
         ln order to ahow budgatary     meLa

           The County Superintendent*8   latter,  above quoted, roreala that
    there vi11 be a slight     lnoroaar in rWonuo this year OYar that of
    last year.     ThIa Inoreaaa (baaed on lOO$ oolleotlona)      will result
    from the raise in the tax rata on the roduoad raluatIon8.            In view
    of these raota, It Is the opinion oi this department that tha tax
    valuation   ot sold aohool dlatrlot    was not raduord *In order to show
    budgetary ,nead.* Neither isIts llIg~bllIty        ior lqtiallzatlon    aid
    aiiaotrd   thereby.
                                             Very truly    yours,




    LIIF:V